EXHIBIT FOR IMMEDIATE RELEASE: Contact Gary Berger 847-391-9400 ISCO INTERNATIONAL, INC. REPORTS SALE OF CLARITY COMMUNICATION SYSTEMS INC. ELK GROVE VILLAGE, Ill., December 8, 2008 - ISCO International, Inc. (AMEX: ISO) today announced the sale of all of the common stock of its wholly-owned subsidiary, Clarity Communication Systems Inc, to TAA Group Inc. Clarity's operations and assets constituted the software segment of ISCO International's business. The purchase price consists of: (i) cash payments totaling $325,000; (ii) a deferred payment of $175,000 to be made by TAA on or after March 5, 2009; and (iii) a percentage of future revenues of Clarity in an amount up to $5,000,000. ISCO International may elect to take equity in TAA or one of its affiliates in lieu of the $175,000 payment. As a result of this transaction, ISCO International's management expects to be able to focus its efforts and resources on the success of the hardware business. About ISCO International, Inc. ISCO International (www.iscointl.com) is a wireless telecommunications solutions provider and global supplier of radio frequency management and "spectrum conditioning" solutions for wireless carriers. ISCO International's solutions include adaptive interference management and radio frequency spectrum conditioning for all wireless technologies. Forward-looking statements Except for historical information contained in this news release, the matters discussed are forward-looking statements that involve risks and uncertainties. Words such as "anticipate," "believe," "estimate," "expect," "intend," and similar expressions identify forward-looking statements. These statements reflect management's current beliefs and are based on information currently available.
